Title: To Benjamin Franklin from Jonathan Williams, Jr., 2 February 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Feb. 2. 1782
I remitted to Mr Grand a few posts since about 50,000 Livres in Bills on you, & I find by a note at the bottom of his Letter that the payment is not certain. Near the whole of these Bills are on my own Accot and the disappointment would affect me very much; besides this, some part were remitted me by Mr Bache for Goods shipped to him; I do not mean to ask you to do an improper Thing because Mr Bache & myself are concerned, but if there is to be any stoppage in the payment of public Bills I should hope it would not take place ’till after the Bills remitted by me to Mr Grand are accepted, and I request you to do all you can to save us.— I look on Mr Grands note as an Act of kindness to me therefore hope it will not hurt him in your esteem. I intended to write Billy in answer to his enquiries about an extraordinary Character, but it would lead me into a greater detail than I have time for. I intend however between this & next post to give some hints about that & half a dozen others.
I am as ever with the greatest Respect & affection Your dutifull Kinsman
Jona Williams J
 
Notation: Williams Jona. Nantes Feb 2. 1782.
